Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 08/10/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 16/536,165 (Patent US 11,106,668), which was filed on 08/08/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 08/10/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,668. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17398755
Patent US 11,106,668
Claim 1:
A system for transforming an unstructured table from a textual document into a table suitable for a relational database, the system comprising: a communication interface that receives the textual document having the unstructured table; a memory containing machine readable medium storing machine executable code; and 

one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: 

identify a tabular structure relating to the unstructured table from the textual document; detect one or more headers based on a characteristic associated with a text in the one or more headers from the tabular structure; 

create one or more new headers and corresponding new columns by expanding the one or more headers based on a header pattern of the detected one or more headers; 

generate a one-dimensional table structure according to a relational database format based on the one or more new headers; and 

populate the one-dimensional table structure with corresponding data values extracted from the unstructured table
Claim 1:
A system for transforming an unstructured table from a textual document into a table suitable for a relational database, the system comprising: a communication interface that receives the textual document having the unstructured table; 

a memory containing machine readable medium storing machine executable code; and 

one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to: identify a tabular structure relating to the unstructured table from the textual document; 

detect one or more headers from the tabular structure; 

determine a header pattern based on a relationship between the detected one or more headers; 

determine one or more header names by applying a set of header pattern rules associated with the header pattern to the one or more headers; 

generate a one-dimensional table according to a relational database format using the one or more header names; and 

populate the one-dimensional table with corresponding data values extracted from the unstructured table.
Claim 11:
A method for transforming an unstructured table from a textual document into a table suitable for a relational database, the method comprising:

receiving, via a communication interface, the textual document having the unstructured table;

identifying a tabular structure relating to the unstructured table from the textual document;

detecting one or more headers based on a characteristic associated with a text in the one or more headers from the tabular structure;

creating one or more new headers and corresponding new columns by expanding the one or more headers based on a header pattern of the detected one or more headers;

generating a one-dimensional table structure according to a relational database format based on the one or more new headers; and

populating the one-dimensional table structure with corresponding data values extracted from the unstructured table
Claim 11:
A method for transforming an unstructured table from a textual document into a table suitable for a relational database, the method comprising: receiving, via a communication interface, the textual document having the unstructured table; 

identifying, via a processor, a tabular structure relating to the unstructured table from the textual document; 

detecting one or more headers from the tabular structure; 

determining a header pattern based on a relationship between the detected one or more headers; 

determining one or more header names by applying a set of header pattern rules associated with the header pattern to the one or more headers; 

generating a one-dimensional table according to a relational database format using the one or more header names; and 

populating the one-dimensional table with corresponding data values extracted from the unstructured table.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161